      Case 3:18-cr-04683-GPC Document 262 Filed 08/04/21 PageID.2977 Page 1 of 6



 1
     WIECHERT, MUNK &                        MINTZ, LEVIN, COHN, FERRIS,
 2   GOLDSTEIN, PC                           GLOVSKYAND POPEO, P.C.
     David W. Wiechert, SBN 94607            Randy K. Jones, SBN 141711
 3   Jessica C. Munk, SBN 238832             3580 Carmel Mountain Road, Suite 300
 4   27136 Paseo Espada, Suite B1123         San Diego, CA 92130
     San Juan Capistrano, CA 92675           Telephone: (858) 314-1510
 5   Telephone: (949) 361-2822               Email: rkjones@mintz.com
 6   Email: dwiechert@wmgattorneys.com
            jessica@wmgattorneys.com         Attorney for Mark Manoogian
 7   Attorneys for Jacob Bychak
 8
     BIENERT KATZMAN                         BIRD MARELLA BOXER WOLPERT
 9   LITTRELL WILLIAMS LLP                   NESSIM DROOKS LINCENBERG
     Thomas H. Bienert, Jr., SBN 135311      RHOW P.C.
10   James D. Riddet, SBN 39826              Gary S. Lincenberg, SBN 123058
11   Whitney Z. Bernstein, SBN 304917        Nicole Rodriguez Van Dyk, SBN 261646
     903 Calle Amanecer, Suite 350           Darren L. Patrick, SBN 310727
12   San Clemente, California 92673          1875 Century Park East, Floor 23
     Telephone: (949) 369-3700               Los Angeles, CA 90067
13
     Email: tbienert@bklwlaw.com             Telephone: (310) 201-2100
14          jriddet@bklwlaw.com              Email: glincenberg@birdmarella.com
            wbernstein@bklwlaw.com                  nvandyk@birdmarella.com
15                                                 dpatrick@birdmarella.com
16 Attorneys for Mohammed Abdul Qayyum       Attorneys for Petr Pacas

17
18                         IN THE UNITED STATES DISTRICT COURT
19                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
20
21   UNITED STATES OF AMERICA,                 Case No. 18-CR-4683-GPC
22                                             Honorable Gonzalo P. Curiel
            Plaintiff,
23                                             DEFENDANTS’ RESPONSE TO
24   v.                                        COURT’S ORDER DIRECTING
                                               GOVERNMENT TO PROVIDE
25   JACOB BYCHAK, et al.,                     ADDITIONAL MATERIALS TO THE
26                                             DEFENSE [DKT. NO. 261]
          Defendants.
27
28
30                                    1
31            DEFENDANTS’ RESPONSE TO COURT’S ORDER [DKT. NO. 261]
     Case 3:18-cr-04683-GPC Document 262 Filed 08/04/21 PageID.2978 Page 2 of 6



 1         Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and Petr
 2 Pacas (collectively “Defendants”) hereby submit the following Response to the Court’s
 3 Order Directing Government to Provide Additional Materials to the Defense Relating to
 4 Rule 15 Motion to Depose Witness (Dkt. No. 261) (hereinafter referred to as “Court’s
 5 Order”).
 6         The Court’s Order indicates that Defendants only objected to “eight of the email
 7 exchanges” between SAD and the government, but did “not raise[] objections as to any
 8 redactions relating to … sixteen [additional] exhibits.” Dkt. No. 261 at 2. Accordingly, the
 9 Court limited its ruling to the redacted emails in Exhibits A-H. Id. at 2:18-19. The Court is
10 mistaken that Defendants’ objections were only to Exhibits A-H.
11         The Defendants’ Response to the Government’s Motion for Rule 15 Depositions
12 (Dkt. Nos. 251-53 filed under seal) (hereinafter “Defendants’ Rule 15 Response”),
13 specifically requested “under Jencks and Rule 16, [for] the Court [to] order the
14 government to disclose to the defense all of its communications with SAD as they are
15 relevant and discoverable in so far as they relate to potential bias and the witness’s state of
16 mind.” Defendants’ Rule 15 Response at 2:21-24 (emphasis added). In Defendants’
17 conclusion of that response, Defendants again requested that the Court “order the
18 government to produce to the defense all communications it had with SAD, including
19 unredacted copies of discovery production 32.” Id. at 12 (emphasis added).
20         At the time Defendants’ filed their Rule 15 Response, discovery production 32
21 included 28 pages of redacted emails SAD had with the government.1 In order to show the
22 Court the timeline of SAD’s communications with the government, Defendants’ attached
23 as exhibits most of the redacted email communications SAD had with the government in
24 discovery production 32, with the exception of four emails. Those four emails were not
25 attached as exhibits to Defendants’ Response as these emails were not necessary to show
26 the overall timeline of SAD’s representations to the government about the upcoming trial
27
28   This production also included 7 pages of documents, largely unredacted that do not
     1

   involve SAD’s communications with the government.
30                                             2
31          DEFENDANTS’ RESPONSE TO COURT’S ORDER [DKT. NO. 261]
     Case 3:18-cr-04683-GPC Document 262 Filed 08/04/21 PageID.2979 Page 3 of 6



 1 and his later referenced purported health conditions.2 However, at no time did Defendants’
 2 fail to request disclosure of these unredacted emails. In fact, as established by Defendants’
 3 Rule 15 Response, Defendants have requested that the Court provide all copies of
 4 unredacted communications SAD had with the government – not just the attached emails
 5 in Exhibits A-H.
 6         In addition, since the Rule 15 briefing, and the July 8, 2021 telephonic hearing on
 7 this matter, the government has produced redacted emails between SAD and the
 8 government in productions 34 (produced July 9, 2021), 35 (produced July 12, 2021), 36
 9 (produced July 16, 2021), and 37 (produced July 20, 2021). Since these productions were
10 after the hearing, the Defendants were unable to specifically reference them in their Rule
11 15 Response, but they similarly would be included in Defendants’ requests for all
12 unredacted communications SAD had with the government. Accordingly, Defendants
13 continue to request that the Court order the government to produce its redacted
14 communications with SAD under Jencks and Rule 16 as they are relevant and
15 discoverable in so far as they relate to potential bias and the witness’s state of mind.
16
17                                          Respectfully submitted:
18 Dated: August 4, 2021                    WIECHERT, MUNK & GOLDSTEIN, PC
19
                                            By: Jessica C. Munk
20                                            David W. Wiechert
21                                            Jessica C. Munk
                                              Attorneys for Jacob Bychak
22
23
24
25
26
27  These emails are dated March 3, 2021 (Bates No. ADCONION-DISC32-00024-25),
     2

   March 14, 2021 (Bates No. ADCONION-DISC32-00015), March 29, 2021 (Bates No.
28 ADCONION-DISC32-00014), and March 30, 2021 (Bates No. ADCONION-DISC32-
   00013).
30                                          3
31         DEFENDANTS’ RESPONSE TO COURT’S ORDER [DKT. NO. 261]
     Case 3:18-cr-04683-GPC Document 262 Filed 08/04/21 PageID.2980 Page 4 of 6



 1 Dated: August 4, 2021               MINTZ, LEVIN, COHN, FERRIS,
 2                                     GLOVSKY AND POPEO, P.C.
 3                                     By: Randy K. Jones
 4                                         Randy K. Jones
                                           Attorneys for Mark Manoogian
 5
 6
     Dated: August 4, 2021             BIENERT KATZMAN
 7                                     LITTRELL WILLIAMS LLP
 8
                                       By: James D. Riddet
 9                                        Thomas H. Bienert, Jr.
10                                        James D. Riddet
                                          Whitney Z. Bernstein
11                                       Attorneys for Mohammed Abdul Qayyum
12
13
     Dated: August 4, 2021              BIRD, MARELLA, BOXER, WOLPERT,
14                                      NESSIM, DROOKS, LINCENBERG &
15                                      RHOW, P.C.

16                                      By: Nicole Rodriguez Van Dyk
17                                        Gary S. Lincenberg
                                          Nicole Rodriguez Van Dyk
18                                        Darren L. Patrick
                                          Attorneys for Petr Pacas
19
20
21
22
23
24
25
26
27
28
30                                  4
31          DEFENDANTS’ RESPONSE TO COURT’S ORDER [DKT. NO. 261]
     Case 3:18-cr-04683-GPC Document 262 Filed 08/04/21 PageID.2981 Page 5 of 6



 1    CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC SIGNATURE
 2
           Pursuant to section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 3
     Procedures of the United States District Court for the Southern District of California, I
 4
     certify that the content of this document is acceptable to counsel for the Defendants and
 5
     that I have obtained authorization from Randy K. Jones, James D. Riddet, and Nicole
 6
     Rodriguez Van Dyk.
 7
 8
     Dated: August 4, 2021                         By: s/Jessica C. Munk
 9                                                     Jessica C. Munk
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30                                         1
31                           CERTIFICATE OF AUTHORIZATION
     Case 3:18-cr-04683-GPC Document 262 Filed 08/04/21 PageID.2982 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2         Counsel for Defendant certifies that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4
                                   AUSA Melanie K. Pierson
 5
                                    AUSA Sabrina L. Feve
 6                                   AUSA Ashley E. Goff
 7                                   U.S. Attorney’s Office
                                   880 Front Street, Rm 6293
 8                                    San Diego, CA 92101
 9                                 melanie.pierson@usdoj.gov
                                    sabrina.feve@usdoj.gov
10                                   ashley.goff@usdoj.gov
11
                                      Candina S. Heath
12                                  Department of Justice
13                           1301 New York Avenue NW, Suite 600
                                    Washington, DC 20530
14                                candina.heath2@usdoj.gov
15
16      I certify under penalty of perjury under the laws of the United States of
17 America that the foregoing is true and correct.
18         Executed on August 4, 2021, at San Juan Capistrano, California.
19
                                                        s/Jessica C. Munk
20                                                      Jessica C. Munk
21
22
23
24
25
26
27
28
30                                         1
31                               CERTIFICATE OF SERVICE
